DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US Patent 2425583A in view of Eluard US Patent Application Publication 20130167678A1.
Regarding claim 1, Volk teaches a landing gear system, comprising: an axle (Volk, Figure 1, item 11, axle) comprising an internal cavity (Volk, Figure 1, column 1, lines 32-33); a wheel rotatably coupled to the axle (Volk, figure 1, item 12, wheel); a drive shaft disposed within the cavity (Volk, Figure 1, item 17, drive shaft); a rod slidably mounted within the drive shaft; and a clutch, comprising: a first clutch (Volk, figure 1, see callout below, first clutch portion) portion and a second clutch portion fixedly coupled to the wheel (Volk, figure 1, see callout below, torque sleeve forms reciprocating clutch portion fixed to wheel), wherein, the rod selectively reciprocates along the axis between a first position and a second position (Volk, column 3, lines 65-71; figure 1, item 24, piston rod), the first clutch portion being disengaged from the second clutch portion when the rod is in the first position (Volk, column 3, lines 67-51; figure 1, item 24, piston rod), the first clutch portion engaging the second clutch portion when the rod is in the second position (Volk, column 3, lines 65-67; figure 1, item 24, piston rod) except:
the drive shaft being rotatable about an axis and a first clutch portion fixedly coupled to the rod and configured to rotate with the drive shaft.

    PNG
    media_image1.png
    610
    692
    media_image1.png
    Greyscale

Eluard teaches a drive system for an aircraft wheel where a drive shaft is rotatable about an axis by a drive motor (Eluard, figure 1, item 4, rotatable shaft) and where a first clutch portion fixedly coupled to the rod and configured to rotate with the drive shaft (Eluard, abstract, gearwheel secured to driveshaft).

    PNG
    media_image2.png
    469
    751
    media_image2.png
    Greyscale

Volk and Eluard are both considered analogous art as they are both in the field of clutches for aircraft gear systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the aircraft wheel driving system of Volk with the rotating driving shaft attached to the first clutch portion and a motor to rotate the driving shaft from Eluard in order to provide continuous torque to the wheel rather than the intermittent torque provided by the wheel drive system of Volk.
Regarding claim 4, Volk as modified by Eluard teaches the landing gear system of Claim 1, further comprising an actuation system coupled to the rod to reciprocate the rod between the first and second positions (Volk Paragraph 13).
Regarding claim 5, Volk as modified by Eluard teaches the landing gear system of Claim 4, as shown above, wherein the actuation system comprises a piston slidably mounted within the drive shaft and coupled to the rod, wherein the cavity is configured to be selectively pressurized to move the 
Regarding claim 6, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, further comprising a first alignment fitting associated with the first clutch portion and a second alignment fitting associated with the second clutch portion, the first alignment fitting engaging the second alignment fitting to align the first clutch portion with the second clutch portion as the rod moves from the first position to the second position (Volk, Column 2, lines 1-6).
Regarding claim 9, Volk teaches a landing gear system, comprising: an axle (Volk, Figure 1, item 11, axle) comprising:
an internal cavity (Volk, Figure 1, column 1, lines 32-33); 
a wheel rotatably coupled to the axle (Volk, figure 1, item 12, wheel); 
a drive shaft disposed within the cavity (Volk, Figure 1, item 17, drive shaft); 
a piston at least partially disposed within the drive shaft (Volk, figure 1, item 24, 25, and 26, piston; item 17, drive shaft) and configured for sliding translation along the axis relative to the drive shaft;
and a clutch, comprising: a first clutch (Volk, figure 1, see callout below, first clutch portion) portion and a second clutch portion fixedly coupled to the wheel (Volk, figure 1, see callout below, torque sleeve forms reciprocating clutch portion fixed to wheel), wherein, the piston selectively reciprocates along the axis between a first position and a second position (Volk, column 3, lines 65-71), the first clutch portion being disengaged from the second clutch portion when the piston is in the first position (Volk, column 3, lines 67-51), the first clutch portion clutch engaging the second clutch portion when the piston is in the second position (Volk, column 3, lines 65-67), except:
where a drive shaft is rotatable about an axis and where a first clutch portion is configured to rotate about the axis with the drive shaft.

Volk and Eluard are both considered analogous art as they are both in the field of clutches for aircraft gear systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the aircraft wheel driving system of Volk with the rotating driving shaft attached to the first clutch portion and a motor to rotate the driving shaft from Eluard in order to provide continuous torque to the wheel rather than the intermittent torque provides by the wheel drive system of Volk.
Regarding claim 12, Volk as modified by Eluard teaches the landing gear system of Claim 9, wherein the cavity is configured to be selectively pressurized to move the piston from the first position to the second position and depressurized to move the piston from the second position to the first position (Volk Paragraph 13).
Regarding claim 13, Volk as modified by Eluard teaches the landing gear system of Claim 12, wherein the cavity is selectively pressurized by at least one of oil, air, and nitrogen (Volk, column 3, line 22).
Regarding claim 14, Volk as modified by Eluard teaches the landing gear system of Claim 9, as shown above, except: further comprising a spring disposed within the axle, the spring biasing the piston toward the first position (Eluard, Paragraph 18, lines 11-17).
Volk and Eluard are both considered analogous art as they are both in the field of clutches for aircraft gear systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk with the spring biasing system of Eluard in order to prevent the clutch from engaging when the piston is not actuated.
Regarding claim 15, Volk as modified by Eluard teaches the landing gear system of Claim 9, further comprising a first alignment fitting associated with the first clutch portion and a second alignment fitting associated with the second clutch portion, the first alignment fitting engaging the second alignment fitting to align the first clutch portion with the second clutch portion as the piston moves from the first position to the second position (Volk, Column 2, lines 1-6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US Patent 2425583A in view of Eluard US Patent Application Publication 20130167678A1 as applied to claim 1 above, and further in view of Capito US patent 7445575.
Regarding claim 8, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, except: wherein the first and second clutch portions comprise a plurality of teeth, each of the plurality of teeth having a tooth angle in the range of 5 to 15 degrees (Capito Paragraph 45, mentions that normal angle is greater than 4 degrees).
Volk, Eluard, and Capito are both considered analogous art as they are both in the field of clutch design. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk with the rod coupled to the first clutch portion from Eluard in order to rotate the clutch and with the tooth angle taught by Capito in order to ensure proper engagement of the teeth first and second clutch portions.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US Patent 2425583A in view of Eluard US Patent Application Publication 20130167678A1 as applied to claim 1 above, and further in view of Brand US patent 10752352 B2.
Regarding claim 2, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, except:

Brand teaches an aircraft rotor drive system utilizing a curvic clutch (Brand, column 12, lines 24-26)
Volk as modified by Eluard and Brand are both considered analogous art as they are both in the field of clutches for aircraft systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk as modified by Eluard with the curvic clutch of Brand as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 3, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, except: 
further comprising a motor operably coupled to the drive shaft to rotate the drive shaft about the axis (Volk, Figure 1, items 17 and 22, drive shaft and hydraulic motor).
Brand teaches a propeller drive system including an engine (Brand, figure 4a, item 202) that rotates a drive shaft (Brand, figure 4a, item 208) about an axis.
Volk as modified by Eluard and Brand are both considered analogous art as they are both in the field of clutches for aircraft systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk as modified by Eluard with the motor rotating the drive shaft of Brand as suggested by Eluard for rotating the drive shaft (Eluard, paragraph 23, drive shaft rotated by a drive motor).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US Patent 2425583A in view of Eluard US Patent Application Publication 20130167678A1 as applied to claim 1 above, and further in view of Brand US patent 10752352 B2.
Regarding claim 10, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, except:
wherein the clutch is a curvic clutch.
Brand teaches an aircraft rotor drive system utilizing a curvic clutch (Brand, column 12, lines 24-26)
Volk as modified by Eluard and Brand are both considered analogous art as they are both in the field of clutches for aircraft systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk as modified by Eluard with the curvic clutch of Brand as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 11, Volk as modified by Eluard teaches the landing gear system of Claim 1, as shown above, except: 
further comprising a motor operably coupled to the drive shaft to rotate the drive shaft about the axis (Volk, Figure 1, items 17 and 22, drive shaft and hydraulic motor).
Brand teaches a propeller drive system including an engine (Brand, figure 4a, item 202) that rotates a drive shaft (Brand, figure 4a, item 208) about an axis.
Volk as modified by Eluard and Brand are both considered analogous art as they are both in the field of clutches for aircraft systems. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk as modified by Eluard with the motor rotating the drive shaft of Brand as suggested by Eluard for rotating the drive shaft (Eluard, paragraph 23, drive shaft rotated by a drive motor).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk US Patent 2425583A in view of Eluard US Patent Application Publication 20130167678A1 as applied to claim 9 above, and further in view of Capito US patent 7445575.
Regarding claim 17, Volk as modified by Eluard teaches the landing gear system of Claim 9, as shown above, except: wherein the first and second clutch portions comprise a plurality of teeth, each of the plurality of teeth having a tooth angle in the range of 5 to 15 degrees (Capito, Paragraph 45, mentions that normal angle is greater than 4 degrees).
Volk as modified by Eluard and Capito are both considered analogous art as they are both in the field of clutch design. It would have been obvious for one skilled in the art before the effective filing date of this invention to modify the clutch system of Volk as modified by Eluard with the tooth angle taught by Capito in order to ensure proper engagement of the teeth first and second clutch portions.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-9 of the applicant’s reply, filed 02/09/2022, with respect to 
The objection to claim 13
The objection to claim 5
The 35 USC 112b rejection of claim 2
 have been fully considered and are persuasive.  These objections/rejections of claims 13, 5, and 2 have been withdrawn. 

Applicant’s arguments, see pages 9-12 of the applicant’s reply, filed 02/09/2022, with respect to the rejection(s) of claim(s) 1-6, 8-15, and 17 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of previously applied and newly found prior art references. 
The applicant argued that the previous rejection referred to a drive shaft which did not rotate and therefore did not meet the limitations of claims 1 and 9. Upon further examination of the case, these arguments were found to be persuasive. As such, new rejections using a different combination of prior art elements and a new prior art reference has been used to reject these claims under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120126053 A1 Christensen features a lock to prevent unwanted clutch engagement engaging on one side of the clutch.
US 20140332622 A1 Charles features a locking member to prevent clutch engagement engaging on one side of the clutch.
US 20160096619 A1 Daffos features a dog clutch (28) inside an axle (3), hydraulic actuator/piston (40), and driving motor (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN ANDREW YANKEY/Examiner, Art Unit 3642/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642